The opinion of the court was delivered, July 3d 1867, by
Woodward, C. J.
— The plaintiff in error has small reason to *437complain of the answers which the court gave to his points. It surely was not erroneous to say that the Statute of Limitations would not begin to run against a hill of attorney’s fees until the dissolution of the relation betwixt him and his client. If the law were not so, every attorney to assert the statute would have to sue his clients once in six years, which would be destructive to the confidence which is essential to the relation. The point was ruled in Foster v. Jack, 4 Watts 334, and is not open for further discussion.
Equally clear is it that the reversal of the first judgment in the Rowen suit did not terminate the professional relation, for there was a remittitur with a venire facias de novo, which required the further attention of Mr. Hugus. And though it is always competent for parties to compromise their litigation, the learned judge said they could not do it “ without the knowledge of their attorneys for the purpose of depriving them of their costs or fees.”
The morality of the relation demanded this qualification, for as counsel owe good fidelity to clients, so the client is bound to make fair and reasonable compensation to his counsel, and it is a fraud upon the counsel for the client to settle the suit without his knowledge, to withhold his fees, and then to set up the Statute of Limitations against him. Whether Hugus had notice of the settlement, and whether the relations terminated within six years before suit brought were fairly submitted as questions of fact to the jury. If the court did not instruct the jury as to what would determine the relation, it is a sufficient answer they were not requested to instruct upon this .point. They did, however, sufficiently instruct upon this point when they said that services rendered since the bringing of this suit if not required by the defendant, nor for his benefit, would not revive the relation nor avert the bar of the statute, the jury found under the rulings that the relation of counsel and client had not ceased six years before suit brought, and that was decisive against the bar of the statute.
The judgment is affirmed.